Case 6:20-cv-00857-WWB-EJK Document 18 Filed 08/27/20 Page 1 of 1 PageID 196




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

ROSENFIELD AND COMPANY, PLLC,

                     Plaintiff,

v.                                                    Case No: 6:20-cv-857-Orl-78EJK

STAR AUTOMOTIVE GROUP, INC.,

                     Defendant.


                                          ORDER

       THIS CAUSE is before the Court on Plaintiff’s Notice of Voluntary Dismissal

Without Prejudice (Doc. 17). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

the Clerk of Court is directed to close this case.

       DONE AND ORDERED at Orlando, Florida on August 27, 2020.




Copies to:

Counsel of Record
